                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
                                                  )    NO. 3:13-cr-00012-1
 v.                                               )
                                                  )    JUDGE RICHARDSON
                                                  )
 CHARLES JEFFREY EDWARDS                          )


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant’s Motion for Compassionate Release (Doc. No. 475,

“Motion”), whereby Defendant seeks reduction of his 72-month sentence and immediate release

from the custody of the Bureau of Prisons (“BOP”), pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). Like

numerous other federal inmates in this district around the country, Defendant claims that the

ongoing COVID-19 pandemic, as applied to his specific situation—including his particular

medical profile and the current and developing circumstances in the BOP facility where he is

confined—constitutes     “extraordinary    and   compelling     reasons”   warranting    so-called

“compassionate release” under Section 3582(c)(1)(A)(i).

       The Government has filed a response in opposition (Doc. No. 477), which does not address

the Motion on the merits but instead claims the Motion is premature because Defendant has not

administratively exhausted his remedies within the BOP as is, accordingly to the Government,

absolutely required under Section 3582(c)(1)(A)(i). The Government claims that the exhaustion

requirement set forth within this provision—which contemplates a defendant’s motion for

compassionate release “after the defendant has fully exhausted all administrative rights to appeal

a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the




  Case 3:13-cr-00012 Document 480 Filed 04/27/20 Page 1 of 16 PageID #: 2177
receipt of such a request by the warden of the defendant’s facility, whichever is earlier”—1is

unqualifiedly mandatory and cannot be disregarded by the Court.2 Since Defendant has neither (i)

fully exhausted his administrative rights to appeal a failure of the BOP to bring a compassionate

release motion, nor (ii) waited 30 days since requesting that the BOP bring such a motion, the

Government argues, the Motion is premature and thus should either be denied now without

prejudice or stayed pending the occurrence of the earlier of alternatives (i) and (ii) above.3

         In reply, Defendant does not dispute that the exhaustion requirement has not been satisfied.

Instead, he asserts that in this particular case, the Court can and should disregard the exhaustion

requirement and thus should decide the Motion now, without awaiting the time of exhaustion.

(Doc. No. 478). The Court disagrees, for the reasons set forth below, and thus denies the Motion

without prejudice to being refiled after the time of exhaustion.

                                                    DISCUSSION

         The issue currently before the Court—i.e., whether the Court can disregard the exhaustion

requirement in the case of an inmate seeking compassionate release based on the COVID-19

pandemic’s effect or potential effect on the inmate—is, relatively speaking, extremely novel.

Nevertheless, the Court does not write on a clean slate, but rather already has available guidance

from other courts around the country. The Sixth Circuit has not ruled upon or addressed this issue

in any way. And it appears that until last week, only one circuit had addressed this issue, namely,


         1
           The Court here uses the shorthand term “exhaustion” to refer to the occurrence of either of these, even
though the second occurrence does not constitute exhaustion per se but rather a basis to excuse the defendant from
waiting for exhaustion to occur. The Court likewise uses the term “exhaustion requirement” to refer to what the statute
prescribes as a requirement that either one or the other occurrence takes place before a defendant may file a motion
for compassionate release.
          2
            The Court intentionally frames the issue as whether the Court may “disregard” this requirement because it
finds this term to here be more appropriate than the term “excuse” or the term “waive,” which are sometimes used in
this context.
         3
             The time of such occurrence will be referred to hereinafter as the “time of exhaustion.”



  Case 3:13-cr-00012 Document 480 Filed 04/27/20 Page 2 of 16 PageID #: 2178
the Third Circuit in United States v. Raia, 954 F.3d 594 (3d Cir. 2020), decided at the beginning

of this month. The Court realizes that Raia did not specifically state that courts could never

disregard the exhaustion requirement, but it does seems to assume or imply this, and as further

discussed in cases quoted below, it tends to support the notion that courts cannot disregard the

exhaustion requirement. Earlier this week, the Fifth Circuit happened to mention the issue without

deciding (and without being called upon to decide) it.

                Second, our reasoning on [the Prisoner Litigation Reform Act’s] exhaustion
       requirement does not foreclose federal prisoners from seeking relief under the First
       Step Act’s provisions for compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i).
       Though that statute contains its own administrative exhaustion requirement, several
       courts have concluded that this requirement is not absolute and that it can be waived
       by the government or by the court, therefore justifying an exception in the unique
       circumstances of the COVID-19 pandemic. See, e.g., United States v. Russo, No.
       16-cr-441 (LJL), 2020 WL 1862294, at *4–5 (S.D.N.Y. Apr. 14, 2020) (holding
       that, “[d]espite the mandatory nature of [the statute’s] exhaustion requirement,” the
       exhaustion bar is “not jurisdictional” and can therefore be waived); United States
       v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2–3 (S.D.N.Y. Apr. 13,
       2020) (citing cases); see also Vigna, 2020 WL 1900495, at *5–6 (identifying the
       difficulties of the First Step Act exhaustion question while ultimately deferring a
       ruling until the petitioner exhausted his remedies); but see United States v. Raia,
       954 F.3d 594, –––– (3d Cir. 2020); United States v. Clark, No. 17-85-SDD-RLB,
       2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020).

Valentine v. Collier, No. 20-20207, 2020 WL 1934431, at *8 (5th Cir. Apr. 22, 2020).

       Of course, Third Circuit and Fifth Circuit opinions—even ones that set forth applicable

holdings and not mere observations or other dicta—are not binding on this Court. Neither are

district court opinions from around the country, including those from within this circuit.

Nevertheless, the Court does find it telling and persuasive that cases from district courts within the

Sixth Circuit—for this Court, a particularly relevant subset of district court cases, even if they do

not rely on (non-existent) Sixth Circuit precedent—have overwhelmingly found that the

exhaustion requirement cannot be disregard.




  Case 3:13-cr-00012 Document 480 Filed 04/27/20 Page 3 of 16 PageID #: 2179
        The Court below quotes in some detail from an opinion from, as far as the Court can tell,

every district judge in this circuit that has addressed the issue and mentions Raia.4 It does so for

several reasons. First, so doing serves to show how dominant the view that courts may not

disregard the exhaustion requirement is within the circuit. Second, so doing serves to describe the

reasons supporting this view, including those suggested in Raia. Finally, except for the last case

set forth below, such descriptions reflect the Court’s thinking on the issue, and collectively do so

in such a manner and degree that the Court could not hope to improve upon their collective wisdom

and analytical rigor.

        To summarize in advance, with one exception, every case either expressly held, or (in one

case, United States v. Girod, No. CR 5:15-087-DCR, 2020 WL 1931242 (E.D. Ky. Apr. 21, 2020)

(Reeves, J.)) strongly implied that the exhaustion requirement could not be waived.

        1. Case law from Eastern District of Kentucky

        In United States v. Cornett, No. CR 7:10-2-KKC, 2020 WL 1912211 (E.D. Ky.

Apr. 20, 2020) (Caldwell, J.), the court explained:

                Defendant moves the Court to modify that sentence under 18 U.S.C. §
        3582(c)(1)(A), which provides for what is commonly referred to as “compassionate
        release.” The defendant asserts that he faces a high risk of death from the novel
        coronavirus disease COVID-19 because FCI Gilmer, where he is incarcerated, has
        failed to take adequate steps to protect prisoners from the virus.

                 Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), a
        motion for compassionate release could be brought by only the director of the
        Bureau of Prisons (BOP), not the defendant. See 18 U.S.C. § 3582(c)(1)(A) (2017).
        The First Step Act amended § 3582(c)(1)(A) to allow a defendant to file a motion
        for such relief on his own, but only if he has first “fully exhausted all administrative
        rights to appeal a failure of the Bureau of Prisons to bring a motion on the
        defendant's behalf” or if 30 days have lapsed since the warden of the defendant's
        facility received the defendant's request to file a motion on his behalf, whichever is


        4
          Some of these opinions are from a district judge who has issued multiple opinions finding that he or she
cannot disregard the exhaustion requirement. However, the Court, herein quotes only a single opinion from any one
judge.



  Case 3:13-cr-00012 Document 480 Filed 04/27/20 Page 4 of 16 PageID #: 2180
    earlier. 18 U.S.C.A. § 3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec. 21,
    2018).

            The defendant does not assert that he has met either of these prerequisites
    to filing this motion. Instead, he argues that the Court should waive these
    prerequisites given the dangers posed by COVID-19. These prerequisites are
    jurisdictional, however, meaning that this Court has no power to grant relief on a
    motion for compassionate release unless the prerequisites are met.

            The Supreme Court has recently addressed whether statutory filing
    prerequisites should be deemed to limit the jurisdiction of the court. Fort Bend Cty.,
    Texas v. Davis, 139 S. Ct. 1843, 1848 (2019). As would be expected, it all depends
    on the wording of the statute at issue. “If the Legislature clearly states that a
    prescription counts as jurisdictional, then courts and litigants will be duly instructed
    and will not be left to wrestle with the issue; but when Congress does not rank a
    prescription as jurisdictional, courts should treat the restriction as nonjurisdictional
    in character.” Id. (quoting Arbaugh v. Y&H Corp., 546 U.S. 500, 515-16 (2006))
    (brackets omitted). In Fort Bend, the Supreme Court determined that Title VII's
    requirement that a plaintiff file a complaint with the EEOC before filing an action
    in court was not jurisdictional because it does not “speak to a court's authority” or
    “refer in any way to the jurisdiction of the district courts.” Id. at 1850-51 (quoting
    E.P.A. v. EME Homer City Generation, L.P., 572 U.S. 489, 512 (2014) and
    Arbaugh, 546 U.S. at 515).

            Unlike the Title VII provisions, however, § 3582(c) does speak to the
    Court's authority to modify a defendant's sentence after it has been imposed. The
    statute explicitly states that this Court “may not” modify a prison term except in
    certain delineated circumstances. One of these circumstances is when a defendant
    brings a motion for compassionate release, but only if the defendant has first fully
    exhausted his administrative remedies or given the warden of the prison where he
    is incarcerated 30 days to respond to the defendant's request that the BOP file such
    a motion on his behalf. Those circumstances do not exist here. Thus, by the plain
    language of the statute, the Court “may not” modify the defendant's sentence.

            While the Sixth Circuit has not addressed this issue, the Third Circuit has,
    also in the context of a defendant's motion for compassionate release that cited
    COVID-19 concerns. The Third Circuit determined that that the defendant's failure
    to comply with the statutory prerequisites before asking the court for compassionate
    release was “a glaring roadblock foreclosing compassionate release at this point.”
    United States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020).

           Further, the mandatory language of the statute “means a court may not
    excuse a failure to exhaust, even to take [special] circumstances into account.” Ross
    v. Blake, 136 S. Ct. 1850, 1856 (2016). With a statutory exhaustion requirement,
    “Congress sets the rules – and courts have a role in creating exceptions only if
    Congress wants them to.” Id. at 1857. “[M]andatory exhaustion regimes,




Case 3:13-cr-00012 Document 480 Filed 04/27/20 Page 5 of 16 PageID #: 2181
    foreclose[e] judicial discretion.” Id. Here, the rules set by Congress prohibit this
    Court from modifying a defendant's sentence unless the defendant first exhausts the
    BOP's administrative remedies, or the warden fails to timely act on the defendant's
    request.

            The Court recognizes that these are unsettling times for everyone, including
    prisoners. But in such a context, the exhaustion requirement of the compassionate
    release statute is perhaps most important. See Raia, 2020 WL 1647922, at *2
    (“Given BOP's shared desire for a safe and healthy prison environment, we
    conclude that strict compliance with § 3582(c)(1)(A)'s exhaustion requirement
    takes on added—and critical—importance” amid the risks posed by COVID-19).
    The requirement recognizes that the BOP is better positioned than the courts to first
    assess issues such as a defendant's health, the adequacy of the measures taken by a
    particular place of incarceration to address any health risks, the risk presented to
    the public by a defendant's release, and the adequacy of a defendant's release plan.

            In his March 26, 2020 memorandum to the BOP director addressing the
    COVID-19 pandemic, the Attorney General recognized that “many inmates will be
    safer in BOP facilities” but that, for other inmates, “home confinement might be
    more effective in protecting their health.” (DE 95-1, Memorandum.) He directed
    the BOP to “consider the totality of the circumstances for each individual inmate,”
    including the defendant's age and vulnerability, the security level of the facility in
    which the defendant is incarcerated, the inmate's conduct while in prison, the
    inmate's score under PATTERN, the inmate's re-entry plan, and the inmate's danger
    to the community. In his April 3, 2020 memorandum, the Attorney General made
    the finding that “emergency conditions are materially affecting the functioning of
    the [BOP],” but directed the BOP to continue making “the careful, individualized
    determinations BOP makes in the typical case.” (DE 95-2, Memorandum.) The
    Attorney General recognized that “[e]ach inmate is unique and each requires the
    same individualized determinations that we have always made in this context.” The
    BOP is the institution with the expertise to conduct this analysis in the first instance,
    not a court.

            On April 5, 2020, the BOP announced that it “has begun immediately
    reviewing all inmates who have COVID-19 risk factors ... to determine which
    inmates         are       suitable        for        home         confinement.”
    https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp.
    This review is being taken automatically by the BOP. The BOP has specifically
    advised that “[i]nmates do not need to apply to be considered for home
    confinement.” Id. “Case management staff are urgently reviewing all inmates to
    determine which ones meet the criteria established by the Attorney General.” Id.
    (emphasis added).

            The statute itself provides an exception to the exhaustion requirement where
    the warden fails to respond to the defendant's request within 30 days. Given the
    directive of the Attorney General in his April 3, 2020 memorandum that the BOP




Case 3:13-cr-00012 Document 480 Filed 04/27/20 Page 6 of 16 PageID #: 2182
       move “with dispatch” and that “time is of the essence,” it is expected that wardens
       will conduct their analyses well before the end of the 30-day period. The BOP states
       that it has “increased resources to review and make appropriate determinations as
       soon as possible.” Id. (emphasis added). The Court, however, has no authority to
       alter the 30-day statutory time period.

Id. at *1–3 (emphasis in original). The next day, in Girod, the court explained:

               Girod tendered a supplement to his motion on March 31, 2020, seeking a
       sentence reduction due to the possibility that he might contract COVID-19 while in
       custody. [Record No. 164] But unlike Girod's other claims, there is no indication
       that he pursued, let alone exhausted, his administrative remedies with respect to
       this claim. [See Record Nos. 162-2; 162-3.] See [Raia, 2020 WL 1647922, at *2];
       United States v. McCann, No. 5: 13-052, 2020 WL 1901089, *1-2 (E.D. Ky. Apr.
       17, 2020) (requiring administrative exhaustion for COVID-19 related
       compassionate release motions). Accordingly, this request will be denied.

Girod, 2020 WL 1931242, at *3.

       2. Case law from Northern District of Ohio

       In United States v. Black, No. 5:18-CR-646-1, 2020 WL 1930149 (N.D. Ohio Apr. 21,

2020) (Lioi, J.), the court explained:

               Prior to 2018, only the Bureau of Prisons (“BOP”) could move a district
       court under § 3582(c)(1)(A) for the compassionate release of a federal prisoner. On
       December 21, 2018, the First Step Act amended 18 U.S.C. § 3582(c)(1)(A) to allow
       prisoners to directly petition courts for compassionate release. The amendment
       provides prisoners with two direct routes to court: (1) file a motion after fully
       exhausting administrative appeals of the BOP’s decision not to file a motion for
       compassionate release, or (2) file a motion after “the lapse of 30 days from the
       receipt ... of such a request” by the warden of the prisoner’s facility. 18 U.S.C. §
       3582(c)(1)(A). No exceptions to the exhaustion requirement are listed in the statute.

               Black does not represent that he has exhausted all administrative rights to
       appeal the BOP’s failure to bring a motion on his behalf, or that 30 days has passed
       since the warden of his facility received a request from him to file such a motion.
       While he suggests that he “may not have met the exhaustion requirement by the
       statute, he requests this Court waive the requirement under” the “dire and narrow
       circumstances” surrounding the pandemic and its impact on FCI Elkton. (Doc. No.
       98 at 644.)

              Courts are split on whether a district court may waive the exhaustion and
       30-day requirement due to the exigent circumstances presented by COVID-19.
       Compare United States v. Zukerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3




  Case 3:13-cr-00012 Document 480 Filed 04/27/20 Page 7 of 16 PageID #: 2183
    (S.D.N.Y. Apr. 3, 2020) (waiving exhaustion requirement in light of COVID-19);
    United States v. Colvin, No. 3:19cr179 (JBA), 2020 WL 1613943, at *2 (D. Conn.
    Apr. 2, 2020) (same); with [Raia, 2020 WL 1647922, at *2] (finding exhaustion
    requirement in § 3582 mandatory); United States v. Alam, No. 15-20351, 2020 WL
    1703881, at *2 (E.D. Mich. Apr. 8, 2020) (collecting cases finding that “a failure
    to satisfy 18 U.S.C. § 3582(c)(1)(A)’s filing requirements bars defendants from
    filing motions for compassionate release, and that the judiciary has no power to
    craft an exception to these requirements for defendants seeking release during the
    COVID-19 pandemic”); see also United States v. Johnson, No. RDB-14-0441,
    2020 WL 1663360, at *2 (D. Md. Apr. 3, 2020) (holding that the “exhaustion
    requirements of § 3582(c)(1)(A) are jurisdictional in nature, and [the district] court
    may not expand its jurisdiction by waiving such requirements”).

            In Raia, the Third Circuit ruled that the fact that the petitioner did not wait
    the requisite 30-day period before seeking a compassionate release from the district
    “present[ed] a glaring roadblock foreclosing compassionate release[.]” Raia,
    2020 WL 1647922, at *__ [sic]. In so ruling, the court explained:

                   We do not mean to minimize the risks that COVID-19 poses
           in the federal prison system, particularly for inmates like Raia [68
           year old individual with diabetes and “heart issues”]. But the mere
           existence of COVID-19 in society and the possibility that it may
           spread to a particular prison alone cannot independently justify
           compassionate release, especially considering BOP’s statutory role,
           and its extensive and professional efforts to curtail the virus’s
           spread. See generally Federal Bureau of Prisons, COVID-19 Action
           Plan         (Mar.         13,        2020,         3:09        PM),
           https://www.bop.gov/resources/news/20200313_covid19.jsp.
           Given BOP’s shared desire for a safe and healthy prison
           environment, we conclude that strict compliance with §
           3582(c)(1)(A)’s exhaustion requirement takes on added—and
           critical—importance. And given the Attorney General’s directive
           that BOP “prioritize the use of [its] various statutory authorities to
           grant home confinement for inmates seeking transfer in connection
           with the ongoing COVID-19 pandemic,” we anticipate that the
           exhaustion requirement will be speedily dispatched in case like this
           one. Memorandum from Attorney Gen. to Dir., Bureau of Prisons 1
           (Mar. 26, 2020), https://www.justice.gov/file/1262731/download.
           So we will deny Raia’s motion.

            The Court agrees with the reasoning and logic of the Third Circuit. In
    addition to a lack of any indication in the language of § 3582(c)(1)(A) that the
    exhaustion requirement is discretionary or may be waived, the exhaustion
    requirement serves the important purpose of allowing the BOP—an agency that is
    in a better position to understand an inmate’s health and circumstances relative to
    the rest of the prison population and identify “extraordinary and compelling




Case 3:13-cr-00012 Document 480 Filed 04/27/20 Page 8 of 16 PageID #: 2184
       reasons” for release—the opportunity to address such requests in the first instance.
       Accordingly, the Court “will not read an exception into § 3582(c)(1) which does
       not exist[,] and Black’s motion is denied for failure to exhaust his administrative
       remedies. See Johnson, 2020 WL 1663360, at *6 (denying inmate’s motion for
       compassionate release for failure to exhaust administrative remedies).

Id. at *2–3 (emphasis in original).

       3. Case law from Eastern District of Michigan.

       In United States v. Alam, No. 15-20351, 2020 WL 1703881 (E.D. Mich. Apr. 8, 2020)

(Cox, J.), the court explained:

              Here, Alam has not provided any indication that he has exhausted all of his
       administrative rights to appeal the BOP’s failure to bring a motion on his behalf.
       Thus, the first condition is not met. And, Alam requested a compassionate release
       from FCI Milan’s warden on March 25, 2020—only ten days before he filed his
       pending motion. (ECF No. 331-2). Thus, the second condition is not met.

               Anticipating this roadblock to his motion, Alam argues that the Court can
       “create an exception to the 30-day period set by Congress.” (ECF No. 331, PageID
       2539). The Court disagrees. The text of 18 U.S.C. § 3582(c) defines mandatory
       conditions precedent to a defendant filing a motion under that section. When
       Congress provides a statutory exhaustion provision, “courts have a role in creating
       exceptions only if Congress wants them to.” Ross v. Blake, ––– U.S. ––––, 136 S.
       Ct. 1850, 1857, 195 L.Ed.2d 117 (2016). “For that reason, mandatory exhaustion
       statutes . . . establish mandatory exhaustion regimes, foreclosing judicial
       discretion.” Id. Thus, even if an exception to 18 U.S.C. § 3582(c)(1)(A)’s filing
       requirements for defendants is appropriate during the COVID-19 pandemic, the
       Court lacks authority to craft such an exception.

               In the past few days, many other courts around the country have also
       concluded that a failure to satisfy 18 U.S.C. § 3582(c)(1)(A)’s filing requirements
       bars defendants from filing motions for compassionate release, and that the
       judiciary has no power to craft an exception to these requirements for defendants
       seeking release during the COVID-19 pandemic. See, e.g., United States v. Raia, –
       –– F.3d ––––, 2020 WL 1647922 at *2-3 (3rd Cir. April 2, 2020) (stating that 18
       U.S.C. § 3582(c)’s exhaustion requirement foreclosed compassionate release and
       that “any remand would be futile”); United States v. Holden, 2020 WL 1673440 at
       *10 (D. Or. April 6, 2020) (“Because Defendant has not satisfied the exhaustion
       provision ... this Court lacks authority to address Defendant’s motion for reduction
       of sentence.”); United States v. Rivers, 2020 WL 1676798 at *2 (D. V.I. April 6,
       2020) (“Nor is the Court permitted, as Defendant suggests, to waive the exhaustion
       requirement.”); United States v. Johnson, 2020 WL 1663360 at *6 (D. Md. April
       3, 2020) (“In summary, this Court will not read an exception into § 3582(c)(1)




  Case 3:13-cr-00012 Document 480 Filed 04/27/20 Page 9 of 16 PageID #: 2185
       which does not exist.”); United States v. Woodson, 2020 WL 1673253 at *3-4
       (S.D.N.Y. April 6, 2020) (“Where Congress has with sufficient clarity mandated
       exhaustion, courts will not read exceptions into statutes.”) (quotations and citations
       omitted); United States v. Weiland, 2020 WL 1674137 at *1 (S.D.N.Y. April 6,
       2020) (“Defendant is incorrect that the Court has authority to waive the
       administrative exhaustion requirements stated in § 3582.”); United States v. Perry,
       2020 WL 1676773 at *1 (D. Colo. April 3, 2020) (concluding that Defendant’s
       argument that the court could read an exception into the exhaustion requirement
       was “unpersuasive” and “unsupported by case law”); United States v. Carver, 2020
       WL 1604968 at *1 (E.D. Wash. April, 1, 2020) (stating “the administrative
       exhaustion requirement admits of no exception” and “[t]he Court’s hands are bound
       by the statute.”)

Id. at *2. One week later, in United States v. Mathews, No. 14-CR-20427-02, 2020 WL 1873360

(E.D. Mich. Apr. 15, 2020) (Ludington, J.), the court explained:

               Defendant has not exhausted his claims with the BOP. His motion provides
       that he has asked his case manager for this relief, but that he “must wait at least 30
       days for a response.” ECF No. 314 at PageID.2063. Rather than waiting for a
       decision by the BOP, he asks that the Court grant him relief due to his
       “extraordinary circumstances.”

               Defendant has not met the administrative remedy exhaustion requirements
       of 18 U.S.C. § 3582(c)(1)(A)(i). The statute does not contain the type of exception
       contemplated by Defendant. Granting such an exception would rob the BOP of the
       opportunity to address Defendant’s request. This view is shared by courts across
       the country that have declined to waive the administrative remedy exhaustion
       requirement during the COVID-19 pandemic. See, e.g., [Raia, 2020 WL 1647922,
       at *2] (“Given BOP’s shared desire for a safe and healthy prison environment, we
       conclude that strict compliance with § 3582(c)(1)(A)’s exhaustion requirement
       takes on added—and critical—importance.”); [Woodson, 2020 WL 1673253];
       [Alam, 2020 WL 1703881, at *2] (compiling cases denying motions for
       compassionate release related to COVID-19 where defendants have not exhausted
       administrative remedies).

               Defendant cites to two opinions from the Southern District of New York
       that purportedly support his argument, U.S. v. Knox and U.S. v. Zukerman. Though
       not binding authority, the two cases may be considered persuasive authority. In U.S.
       v. Knox, the court did not grant defendant compassionate release pursuant to 18
       U.S.C. § 3582(c)(1), but instead recommended to the BOP that defendant receive
       early release pursuant to 18 U.S.C. § 3624(c)(1). United States v. Knox, 2020 WL
       1487272 (S.D.N.Y. Mar. 27, 2020). Accordingly, it is not applicable to Defendant’s
       request for compassionate release.




 Case 3:13-cr-00012 Document 480 Filed 04/27/20 Page 10 of 16 PageID #: 2186
               In U.S. v. Zukerman, the court waived defendant’s requirement to exhaust
       administrative remedies prior to bringing his claim for compassionate release. U.S.
       v. Zukerman, 2020 WL 1659880 (S.D.N.Y. Apr. 3, 2020). The court acknowledged
       that “Section 3582(c)(1)(A) imposes a statutory exhaustion requirement that must
       be strictly enforced,” but noted that “[e]ven where exhaustion is seemingly
       mandated by statute ..., the requirement is not absolute.” [Zukerman, 2020 WL
       1659880, at *3] (quoting Washington v. Barr, 925 F.3d 109 (2d Cir. 2019)). The
       court relied upon the 2nd Circuit decision of Washington v. Barr and found that the
       defendant’s situation merited a waiver of the exhaustion requirement.

              However, as recently explained by another court in the Southern District of
       New York, Washington v. Barr addressed a judicially created exhaustion
       requirement, not a statutorily created exhaustion requirement as found in 18 U.S.C.
       § 3582(c)(1).

               Washington v. Barr is not a statutorily-mandated exhaustion case. It
               addressed a judge-made exhaustion requirement which was subject
               to judge-made exceptions ... The passing reference to “exhaustion
               [that] is seemingly mandated by statute ... is not absolute” in Barr
               was not necessary to the Court of Appeals’ holding.

       [Woodson, 2020 WL 1673253, at *3] (rejecting the defendant’s argument that the
       exhaustion requirement should be waived due to COVID-19).

               The reasoning in Woodson is further supported by the Supreme Court
       decision McCarthy v. Madigan (relied upon by the court in Washington v. Barr).
       The Court stated, “Where Congress specifically mandates, exhaustion is required.
       But where Congress has not clearly required exhaustion, sound judicial discretion
       governs.” McCarthy v. Madigan 503 U.S. 140 (1992). The current situation is not
       one in which “Congress has not clearly required exhaustion.” 18 U.S.C. 3582(c)(1)
       explicitly states that an inmate must first exhaust their administrative remedies prior
       to seeking relief from a court. Departing from this clear directive and creating an
       exception would be inconsistent with 18 U.S.C. 3582(c)(1) and Supreme Court
       precedent.

Id. at *2. Alam thus specifically undercut Zukerman, on which Defendant relies. (Doc. No. 475 at

4). And one week later, in United States v. Felix, No. 92-CR-80236, 2020 WL 1934963 (E.D.

Mich. Apr. 22, 2020) (Cleland, J.), the court explained:

              Even if this Court had jurisdiction to rule on the most recent motion for
       compassionate release, filed by the defendant’s daughter and citing the COVID-19
       pandemic, it would be prohibited from entertaining that motion because the
       defendant has not exhausted the administrative remedies required under 18 U.S.C.
       § 3582(c)(1)(A) before seeking relief before this Court.




 Case 3:13-cr-00012 Document 480 Filed 04/27/20 Page 11 of 16 PageID #: 2187
               Outside of a few narrow exceptions, § 3582(c) strongly prohibits a
       defendant’s sentence from being modified after it has been imposed. 18 U.S.C. §
       3582(c) (“The court may not modify a term of imprisonment once it has been
       imposed...”). The Sixth Circuit has firmly enforced that prohibition. United States
       v. Ross, 245 F.3d 577, 585–86 (6th Cir. 2001).

              One limited exception is the compassionate-release statute, 18 U.S.C. §
       3582(c)(1)(A). Section 3582(c)(1)(A) prohibits, however, a defendant from moving
       for compassionate release, and the court from acting on that motion, until after the
       defendant has satisfied the statute’s exhaustion requirement. This requirement
       demands that before a defendant moves for compassionate release in court, he
       “must at least ask the Bureau of Prisons to do so on [his] behalf and give BOP
       thirty days to respond.” [Raia, 2020 WL 1647922, at *1]; 18 U.S.C. §
       3582(c)(1)(A).

                This requirement gives the Bureau of Prisons a chance to review a
       defendant’s request in the first instance. The Bureau of Prisons’ review can result
       in the request being “resolved much more quickly and economically...than in
       litigation in federal court.” Woodford v. Ngo, 548 U.S. 81, 89 (2006). It permits the
       Bureau of Prisons to gather the defendant’s administrative and medical records,
       helping to “produce a useful”—and, here, necessary—“record for subsequent
       judicial consideration.” Id.

              The Third Circuit recently denied a similar, unexhausted motion for
       compassionate release, holding that the COVID-19 pandemic does not permit
       inmates or district judges to bypass § 3582(c)(1)(A)’s mandatory exhaustion
       requirement. [Raia, 2020 WL 1647922, at *2]. The Third Circuit explained that
       “[g]iven Bureau of Prisons’ shared desire for a safe and healthy prison
       environment,...strict compliance with § 3582(c)(1)(A)’s exhaustion requirement
       takes on added— and critical—importance.” Id.

Id. at *3. Two days prior to the issuance of Felix, a different district judge reached a different

conclusion. In United States v. Atwi, No. 18-20607, 2020 WL 1910152 (E.D. Mich. Apr. 20, 2020)

(Michelsen, J.):

               As an initial matter, the parties disagree over whether the Court has the
       power to bypass the exhaustion requirement of the FSA. Atwi concedes that he had
       not pursued any administrative remedies at the time of his emergency motion. (ECF
       No. 27, PageID.200.) Instead, he asks the Court to waive the exhaustion
       requirement and asserts that it has the power to do so in light of the unusual
       circumstances presented by the current pandemic. (Id.) The Government disagrees,
       asserting that exhaustion is a mandatory statutory requirement that the Court cannot
       waive. (ECF No. 30, PageID.211.)




 Case 3:13-cr-00012 Document 480 Filed 04/27/20 Page 12 of 16 PageID #: 2188
             District courts across the country faced with the question of whether the
    FSA’s exhaustion requirement is waivable have taken different approaches.
    Initially, a number of district courts, principally in the Second Circuit, have found
    that the exhaustion requirement could be waived, relying on a Second Circuit
    opinion which held that “exhaustion may be unnecessary where pursuing agency
    review would subject plaintiffs to undue prejudice.” Washington v. Barr, 925 F.3d
    109, 119 (2d Cir. 2019). See, e.g., United States v. Perez, 17-cr-513-3, 2020 WL
    1546422, at *3 (S.D.N.Y. Apr. 1, 2020); [Zukerman, 2020 WL 1659880, at *3];
    [Colvin, 2020 WL 1613943, at *2]. See also Miller v. United States, No. CR 16-
    20222-1, 2020 WL 1814084, at *2 (E.D. Mich. Apr. 9, 2020) (adopting the
    reasoning of Perez).

            But many other district courts across the country, including in this Circuit,
    have found that the exhaustion requirement was not waivable. See, e.g., United
    States v. Matthews, No. 14-cr-20427, 2020 U.S. Dist. LEXIS 65934 (E.D. Mich.
    Apr. 15, 2020); [Alam, 2020 WL 1703881, at *2; United States v. Hofmeister, No.
    CV 5:16-13-KKC, 2020 WL 1811365, at *2 (E.D. Ky. Apr. 9, 2020). The reasoning
    of this approach is exemplified by United States v. Holden, No. 3:13-CR-00444-
    BR, 2020 WL 1673440 (D. Or. Apr. 6, 2020). The court in Holden refused to rely
    on Washington to find the FSA exhaustion requirement could be waived. The court
    noted that Washington “was a case brought pursuant to the Controlled Substances
    Act (CSA), 21 U.S.C. § 801, which ‘does not mandate exhaustion of administrative
    remedies.’ ” Holden, 2020 WL 1673440, at *9 (quoting Washington, 925 F.3d at
    116). Instead, the exhaustion doctrine under the CSA is judge-made, and thus
    subject to judge-made exceptions. Ross v. Blake, ––– U.S. ––––, 136 S. Ct. 1850,
    1857, 195 L.Ed.2d 117 (2016) (citing McKart v. United States, 395 U.S. 185, 193,
    89 S. Ct. 1657, 23 L.Ed.2d 194 (1969)). But the Supreme Court made clear in Ross
    that the same is not true of statutory exhaustion requirements, which are imposed
    by Congress, and thus cannot be altered based on judicial discretion. Id. at 1856–
    57. The conclusion of Holden that the exhaustion requirement in the FSA cannot
    be waived is supported by the only court of appeals to address the issue so far in
    connection with the coronavirus. See United States v. Raia, No. 20-1033, 2020 WL
    1647922 (3d Cir. Apr. 2, 2020) (noting in dicta that the FSA exhaustion
    requirement “presents a glaring roadblock foreclosing compassionate release at this
    point”).

            But a third approach emerged in United States v. Haney, No. 19-CR-541,
    2020 WL 1821988 (S.D.N.Y. Apr. 13, 2020) (Rakoff, J.). Unlike other courts in
    the Second Circuit, and like the Holden court, the court in Haney acknowledged
    that the FSA exhaustion requirement is imposed by statute and thus is not subject
    to a judge-made exception. Id. at *3. But, Judge Rakoff reasoned, by deeming
    exhaustion fulfilled if the BOP did not answer in 30 days, Congress evidenced that
    it wanted a defendant to have a “prompt judicial determination of whether he should
    be released.” Id. at *3. Yet, “[b]ecause of the pandemic, prisoners have inundated
    the BOP with requests for release.” Id. at *4. Thus, in Judge Rakoff’s view, “in the




Case 3:13-cr-00012 Document 480 Filed 04/27/20 Page 13 of 16 PageID #: 2189
         extraordinary circumstances now faced by prisoners as a result of the COVID-19
         virus and its capacity to spread in swift and deadly fashion, the objective of
         meaningful and prompt judicial resolution is clearly best served by permitting [a
         defendant] to seek relief before the 30-day period has elapsed.” Id.

         This Court reads the FSA’s exhaustion requirement similar to Judge Rakoff. The
         requirement states that if a defendant hears nothing from his warden about a
         compassionate-release motion in 30 days, he may proceed to court. See 18 U.S.C.
         § 3582(c)(1)(A). Thus, Congress contemplated that a defendant would be able to
         seek court redress quickly. But 30 days when the statute was passed and 30 days in
         the world of COVID-19 are very different. Congress likely did not contemplate that
         a once-in-a-lifetime pandemic would lead hundreds of federal prisoners to seek
         compassionate release all within a four-week window. Or, using Judge Rakoff’s
         words, “[b]ecause of the pandemic, prisoners have inundated the BOP with requests
         for release.” Haney, 2020 WL 1821988, at *4. Given both the once-in-a-lifetime
         circumstances of COVID-19 and the personal circumstances of Mr. Atwi—a non-
         violent offender with no prior criminal history who received a four-month sentence
         and thus appears to fall within the category of offender that The Coronavirus Aid,
         Relief, and Economic Security Act (“CARES Act”), Section 12003(b), encourages
         the BOP to consider for early release—the Court finds that it would respect
         Congress’ intent in placing a 30-day clock on the Warden to act, to allow Atwi’s
         motion to be heard now. As far as similar future motions, those are left for another
         day. Today the Court goes no further than saying that Atwi may proceed without
         waiting 30 days or for the BOP’s response.

Id. at *2–3. In Atwi, the court spoke of its decision as representing a third way, one that rejects

both absolute positions, i.e., the position that the district court never has discretion to disregard the

exhaustion requirement and the position that the court always has the discretion (provided, of

course, that it is no abused) to disregard the exhaustion requirement. But it seems to the Court that

Atwi comes pretty close to embracing the latter position rather than a position in the middle. The

rationale of Atwi appears to be that Congress meant what it said when it said 30 days have to pass—

unless applicable circumstances are so extraordinary that Congress would not have meant what it

said. Respectfully, the Court cannot accept this rationale. Since its inception, Congress

unquestionably has been aware of the ever-present potential for national emergencies.5 Congress



         5
          Indeed, Congress was created in its original (pre-Constitution) form (the First Continental Congress in 1774
and the Second Continental Congress in 1775) in response to national emergencies occasioned by conflict with the



  Case 3:13-cr-00012 Document 480 Filed 04/27/20 Page 14 of 16 PageID #: 2190
unquestionably has also been aware of the ever-present potential for the emergence of

circumstances that severely strain federal government resources. And Congress knows how to

build in exceptions to otherwise mandatory statutory requirements (including otherwise mandatory

deadlines and waiting periods) based on “exceptional circumstances” or something along those

lines; Congress has done this over and over, as a canvassing of the United States Code would

reveal. Thus, the Court concludes that if Congress intended an exception to the otherwise

mandatory statutory 30-day waiting period based on exceptional circumstances, a national

emergency, or strained federal government resources, it would have so indicated by prescribing

such an exception in the statute.6 And Congress did not do so.

         The Court gleans that in Atwi, the court was driven by a desire to avoid what it perceived

as an unfair and senseless result. The Court has great appreciation for such aspirations, and it

understands that strict adherence to exhaustion requirements can occasion what may be considered

harsh results. But as the Supreme Court said very recently, in announcing a decision of statutory

construction that it admitted could foster “difficult” results (in the “wrenching” context of removal


British Government (namely, as the history buff will recall, the British Parliament’s imposition of the Coercive Acts
and the Battles of Lexington and Concord, respectively).
         6
            The Court also disputes the characterization of Raia’s conclusion that failure to exhaust administrative
remedies forecloses compassionate release as mere “dicta.” As background, while serving a three-month sentence that
was under appeal because the Government contended it was too lenient, the defendant-appellee (Raia) filed in the
district court a motion for compassionate release. Raia, 954 F.3d at 596. The district court denied the motion on the
grounds that the pending appeal divested it of jurisdiction. Id. Then, instead of appealing that decision, Raia “filed a
motion asking [the Third Circuit] to decide his compassionate-release motion. Alternatively, he ask[ed the Third
Circuit] to return jurisdiction to the District Court by dismissing the government’s appeal without prejudice.” Id.
          In seeking these alternative remedies, Raia relied on Fed. R. App. P. 3(a)(2), which notes: “An appellant's
failure to take any step other than the timely filing of a notice of appeal does not affect the validity of the appeal, but
is ground only for the court of appeals to act as it considers appropriate, including dismissing the appeal.” The Third
Circuit’s conclusion that the exhaustion requirement was non-waivable was the entire basis for denying the defendant-
appellant’s alternative request that jurisdiction be returned to the district court to consider his motion for
compassionate release. Specifically, after denying Raia’s primary request, the Third Circuit also rejected his
alternative request because the (alternatively) requested remand would be futile because Raia “failed to comply with
§ 3582(c)(1)(A)’s exhaustion requirement.” Id. at 597. As the sole basis for denying an alternative request for relief,
the Third Circuit’s view regarding the conclusive effect of failing to satisfy the exhaustion requirement does not seem
to be mere dicta.




  Case 3:13-cr-00012 Document 480 Filed 04/27/20 Page 15 of 16 PageID #: 2191
from the United States of a lawful permanent resident), “Congress may of course amend the law

at any time. In the meantime, the Court is constrained to apply the law as enacted by Congress.”

Barton v. Barr, No. 18-725, 2020 WL 1941965, at *10 (U.S. Apr. 23, 2020). The Court here is

required to do likewise.

         Thus, the Court respectfully rejects Atwi’s approach, as well as the views of the (out-of-

circuit) opinions on which Defendant relies. Instead, the Court sides with the other district judges

within this Circuit, as well as numerous other like-minded judges across the nation. These judges,

the Court believes, have skillfully and, collectively, thoroughly set forth the basis for concluding

that a district court cannot disregard the exhaustion requirement. The Court adopts this reasoning

and will adhere to it, subject, of course, to a contrary future decision from the Sixth Circuit or the

Supreme Court.

                                                  CONCLUSION

         The Court cannot consider the Motion until the exhaustion requirement of 18 U.S.C. §

3582(c)(1)(A(i) is satisfied. Thus, the Motion is DENIED without prejudice to be refiled once the

time of exhaustion has arrived. At that time, or even before, the parties are free to make filings of

an evidentiary nature, given that the Court is loath to make any decision based on purported facts

that are supported by nothing more than counsel’s statement in a brief.7

         IT IS SO ORDERED.



                                                                 ____________________________________
                                                                 ELI RICHARDSON
                                                                 UNITED STATES DISTRICT JUDGE

          7
            The Court is confident that counsel in this case understand this, and the Court does not mean to suggest that
they have proceeded otherwise thus far. But this principle is important to keep in mind going forward; to the extent
that either party wishes to rely on facts regarding the status of the COVID-19 pandemic, conditions at the BOP facility
where Defendant is confined, Defendant’s current medical condition, and so forth, counsel should provide some
support beyond a bald statement of counsel in a filing.



  Case 3:13-cr-00012 Document 480 Filed 04/27/20 Page 16 of 16 PageID #: 2192
